Case 7:20-cr-00662-VB Document 26 Filed 06/24/21 Page 1 of1

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 605
WHITE PLAINS, NEw YORK TO601

THEODORE S. GREEN (914) 948-5656

RICHARD D. WILLSTATTER FAX (914) 948-8730 E-MAIL! THEOSGREEN@MSN.COM

June 24, 2021

Hon. Vincent L. Briccetti
United States District Court
300 Quarropas Street

White Plains, New York 10601

re: United States v. James Williams, 20-ct-662 (VB)
Dear Judge Briccetti:

Pursuant to 18 U.S.C. § 3145(b), James Williams hereby moves for review of a detention
order of Hon. Judith C. McCarthy, USMJ, dated March 1, 2021, and requests a hearing at which
defendant will seek to have that detention order revoked and the defendant released on bond.

A copy of the transcript of the bail/detention hearing conducted before the Magistrate Judge
is submitted herewith as Exhibit A.

'-T would be available for a hearing on this application following the pre-trial evidentiary
hearing on defendant’s pre-trial motion, which is scheduled for June 30, 2021. Alternatively, I ask
that the Court schedule a hearing on thi oon as practicable. In terms of my

availability, I ask that the Cou id June 28, July 1, July 14, an

 
     
 

Very truly yours,

  
 

/s/ Theodore S. Green
Theodore S. Green

4
%

“use

 

 

  
 

     
 
